Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial outward section that is essentially straight in the dihedral direction at the trailing edge and at the leading edge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the dihedral direction".  There is insufficient antecedent basis for this limitation in the claim and it is clear which direction is the dihedral direction. 
The specification describes in Paragraph [0037] that curved section (241) of the trailing edge (TE) “provides the dihedral curvature” and that straight section (240) has “essentially no dihedral curvature”, sections (240) and (241) being shown in Figure 6. However, Figure 6 is from a perspective view and it is clear which axis or combination of axes the curvature, i.e. dihedral direction, is in. 
Paragraph [0040] describes that the blades “can have a profile that forms an S-shape in a dihedral direction … at a mid-chord region” and cites Figures 7 and 12A. Figure 7 shows an S-shape cross section in a radial-axial plane which suggests the dihedral direction is at least one or both of radial and/or axial directions. However, curvature in a radial direction would be sweep (e.g. as shown in Figs 10-11) and the trailing edge is described as extending linearly along one axial location i.e. radially with no curvature in an axial direction (Par 0041, Fig 12B). Figure 12A shows a “measurement grid” but does not seem to show any axial locations (which are shown in Fig 12B), Figs 12A/B defining measurement locations to provide data for Figure 13, the data of Table 4 which discloses the trailing edge as being along a plane perpendicular to the axial axis.  
For the purpose of examination, “the dihedral direction” will be interpreted as any plane comprising one, both, or any combination of radial and axial directions.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6315521 to Hunt.
(a) Regarding claims 1-3: 
(i) Hunt discloses an axial flow fan for use with a vehicle cooling system (Col 1 Lns 17-19), the axial flow fan comprising: 
a hub (12) defining an axis of rotation (22); and 
a plurality of blades (14) supported on the hub (Fig 1), the plurality of blades including at least five blades (Fig 1), each blade comprising: 
a leading edge (24); a trailing edge (26) opposite the leading edge (Fig 1); a pressure side (concave downstream side of blade 14, Figs 2-3) extending between the leading edge and the trailing edge (Figs 2-3); a suction side (convex upstream side of blade 14, Figs 2-3) opposite the pressure side (Figs 2-3); a tip (20); and a root (18) opposite the tip along a blade length (Fig 1), 
wherein a solidity of the axial flow fan, measured as a percentage of an annular flow area between an outer diameter of the hub and an outer diameter of the tips of the plurality of blades projected onto a plane perpendicular to the axis of rotation that is occupied by the plurality of blades, is less than 40/33/25% (embodiment of Table I using minimum stagger angles ζ, shown as ξ in Figure 3, and minimum values of solidity σ, C/S, calculated as having solidity as claimed of around 21.5%). 
(ii)  Hunt discloses “solidity” as being a ratio “C/S”, as is common in the art. However, the claim defines solidity as being “a percentage of an annular flow area between an outer diameter of the hub and an outer diameter of the tips of the plurality of blades projected onto a plane perpendicular to the axis of rotation that is occupied by the plurality of blades. 
(iii) Calculating the solidity as claimed for the axial fan of Hunt is possible using the variables of stagger angle (stagger angle of the chord line of the blade; ζ in Table I, shown as ξ in Figure 3) and a ratio C/S (where C is the length of chord line as shown in Figure 3 and circumferential blade spacing S, see abstract) evaluated for each radial location “r”.  For any radial location, a circle of circumference 2πr may be divided into N equal sections, where N is the number of blades. Each section comprises a radial arc section of arc length S (i.e. space between blades at that radial location) and the projected chord length on a plane perpendicular to the axis of rotation (i.e. vertical line shown in Figure 3 of magnitude sin ξ * C). Therefore, the solidity defined as claimed at any given radial location may be calculated as 100*(sinξ*C) / (sinξ*C + S). 
(iv) The algebra below may more clearly explain how the solidity percentage of Hunt is calculated at a given radius “r”: 

with                         
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ξ
                                
                            
                            *
                            C
                            =
                            S
                            *
                            
                                
                                    (
                                    sin
                                
                                ⁡
                                
                                    ξ
                                
                            
                            *
                            
                                
                                    C
                                
                                
                                    S
                                
                            
                            )
                            =
                            S
                            *
                            (
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ξ
                                
                            
                            *
                            σ
                            )
                        
                    ,                         
                            s
                            o
                            l
                            i
                            d
                            i
                            t
                            y
                             
                            %
                            =
                            100
                            *
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            ξ
                                        
                                    
                                    *
                                     
                                    C
                                
                                
                                    
                                        
                                            (
                                            sin
                                        
                                        ⁡
                                        
                                            ξ
                                        
                                    
                                    *
                                     
                                    C
                                    )
                                    +
                                    S
                                
                            
                        
                    
                
                    = 100*
                    
                        
                            S*
                            
                                
                                    (sin
                                
                                ⁡
                                
                                    ξ
                                
                            
                            * 
                            
                                
                                    C
                                
                                
                                    S
                                
                            
                            )
                        
                        
                            S*
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            ξ
                                        
                                    
                                    * 
                                    
                                        
                                            C
                                        
                                        
                                            S
                                        
                                    
                                
                            
                            +S
                        
                    
                    =100*
                    
                        
                            S*(
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ξ
                                
                            
                            *σ)
                        
                        
                            S*
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            ξ
                                        
                                    
                                    * σ+1
                                
                            
                        
                    
                    =100*
                    
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    ξ
                                
                            
                            *σ
                        
                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            ξ
                                        
                                    
                                    *σ+1
                                
                            
                        
                    
                
            
(v) The solidity % of two adjacent radial data points in the table are averaged and multiplied by the annular area between those two radial locations to find the unit area “occupied by the plurality of blades” between those radial locations, with each unit area “occupied by the plurality of blades” summed together, the summed area then divided by the total annular area of the blade span (i.e. π*[Rtip – Rhub]). The results of these calculations using data from Table 1 of Hunt are shown below. 
r
ξ
σ
sinξ*σ
Solidity%@r
Area@r
AvgSol%
Δarea
Blade Area
0.39
63.49
0.42
0.376
27.3%
0.478
 -
- 
- 
0.45
66.75
0.36
0.331
24.9%
0.636
26.1%
0.158
0.041
0.5
69.96
0.35
0.329
24.7%
0.785
24.8%
0.149
0.037
0.55
71.76
0.35
0.332
24.9%
0.950
24.8%
0.165
0.041
0.6
72.39
0.35
0.334
25.0%
1.131
25.0%
0.181
0.045
0.7
72.85
0.31
0.296
22.9%
1.539
23.9%
0.408
0.098
0.75
73.13
0.29
0.278
21.7%
1.767
22.3%
0.228
0.051
0.8
73.48
0.27
0.259
20.6%
2.011
21.1%
0.243
0.051
0.85
73.87
0.25
0.240
19.4%
2.270
20.0%
0.259
0.052
0.9
74.28
0.23
0.221
18.1%
2.545
18.7%
0.275
0.052
0.95
74.65
0.22
0.212
17.5%
2.835
17.8%
0.291
0.052
1
74.92
0.21
0.203
16.9%
3.142
17.2%
0.306
0.053














Total Blade Area =
0.572





Total Annular Area = 
2.664





Solidity % of Area = 
21.5%


(b) Regarding claim 4: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt further discloses wherein the plurality of blades consists of five blades (Fig 1).  

(c) Regarding claim 11: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt further discloses wherein each of the plurality of blades has rearward then forward tangential sweep from 0% to 100% of the blade length along both the leading edge and the trailing edge (Fig 1).  
(d) Regarding claim 12: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt further discloses wherein each of the plurality of blades has a radially inner section having dihedral curvature that is concave at the pressure side and a radially outward straight section having essentially no dihedral curvature at the trailing edge (reasonably disclosed in Fig 2 with dashed line representing trailing edge of the blades and H being its dihedral distance from a downstream plane; see also table I values for dH/dR at radial locations 0.80 and 0.85 which are the same i.e. linear).  

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6315521 to Hunt as evidenced by US 5193608 to Sekine.
(a) Regarding claim 17: 
(i) Hunt discloses a vehicle (Col 1 Ln 19) comprising: 
an internal combustion engine (“engine” for “automotive” use, Col 1 Ln 20-22); 
a heat exchanger (“engine radiator”, Col 1 Ln 22) for cooling the internal combustion engine, wherein the heat exchanger is exposable to ram air when the vehicle is moving in at least one direction (“automotive cooling”, Col 1 Ln 20; such applications well known in the art to have forward facing radiators exposed to ram air as evidenced by Sekine, radiator 4 of Fig 1); 
the axial flow fan according to any preceding claim (see rejection of claim 1 above), positioned proximate to the heat exchanger (Col 1 Lns 20-22; Col 4 Lns 12-14); and 
a clutch for selectively rotating the axial flow fan (“engine radiator” for “automotive cooling”, Col 1 Lns 20-22; engine radiator fans utilizing a clutch in automobiles are well known in the art as evidenced by Sekine, fan clutch 14 Fig 2), 
wherein rotation of the axial flow fan moves cooling air relative to the heat exchanger (Col 1 Lns 20-22).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6315521 to Hunt in view of US 6382915 to Aschermann.
(a) Regarding claim 5: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt does not disclose wherein each of the plurality of blades further comprises a hub ramp on the pressure side.  
(iii) Aschermann is also in the field of axial fans (see title) and teaches: 
an axial fan (1) comprising a plurality of blades (2), 
wherein each blade comprises a hub ramp (air-guide elements 5/5’ and/or hub ramps 9/9’, Figs 2-4) on a pressure side (concave side of blades 2; Fig 4).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as taught by Hunt to further comprise the hub ramp as taught by Aschermann for the purpose of deflecting flow from a front side to a rear side of the blades and stabilizing flow (see abstract).  

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6315521 to Hunt in view of GB 632112 to Stewart.
(a) Regarding claims 6 & 9: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt does not disclose wherein a maximum total turning angle along the blade length of each of the plurality of blades is greater than 50 degrees.  
(iii) Stewart is also in the field of axial fans (Page 1, Col 1, Lns 6-7) and teaches:
a fan comprising a plurality of axial fan blades (unlabeled, Fig 1), 
each fan blade comprising a mean camber line (B, Fig 2) having leading edge (line A-D, Fig 2) and trailing edge (line C-E, Fig 2) tangent lines, said tangent lines defining a camber angle (θ, Fig 2); 
wherein the camber angle is 30 degrees at a tip section of the blade and increases to a maximum value of 60 degrees or more near a root section of the blade (Page 2, Col 1, Lns 33-39). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camber angle disclosed by Hunt to be increased to the values as taught by Stewart for the purpose of having a higher value pressure coefficient (Page 1, Col 1, Lns 6-12). 
(b) Regarding claims 7-8: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt does not disclose wherein a total turning angle varies along the blade length of each of the plurality of blades, and wherein a maximum total turning angle along the blade length of each of the plurality of blades is greater than or equal to 80/89 degrees.  
(iii) Stewart teaches that a ratio of chord length to a coefficient of lift at a given radius should be maximized with said ratio being larger near a root of a blade than at the tip and being larger than (Page 2, Col 2, Lns 75-109) which is achieved by designing the blade with an increased camber angle (Page 3, Col 1, Lns 30-33); Stewart further teaches that the maximum camber angle, i.e. maximum turning angle, should increase from 30 degrees at a tip of the blade to more than 60 degrees at a root of the blade (Page 2, Col 1, Lns 33-39). The above teachings of Stewart thereby establish camber angle, i.e. turning angle, as a result effective variable. The Applicant has disclosed neither criticality nor unexpected results of having the maximum turning angle be greater than 80/89 degrees and routine optimization of a result effective variable requires only ordinary skill in the art.  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camber angle as disclosed by Hunt to be within the claimed ranges through routine optimization of a result effective variable for the purpose of having a higher value pressure coefficient (Page 1, Col 1, Lns 6-12). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6315521 to Hunt in view of US 4564337 to Zimmer.
(a) Regarding claim 10: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt does not disclose wherein a total turning angle along the blade length of each of the plurality of blades decreases from 0% to approximately 20% of the blade length, then increases to approximately 90% of the blade length, then decreases to 100% of the blade length.  
(iii) Zimmer is also in the field of axial fan blades (“propeller blade”, see abstract) and teaches an axial fan blade (“propeller blade”, see abstract) comprising a mean camber line (6, Fig 2a) defining a camber ratio (f/t) having a distribution which decreases from 0% to approximately 2% of the blade length (reasonably disclosed in Fig 2), then increases to approximately 90% of the blade length (reasonably disclosed in Fig 2), then decreases to 100% of the blade length (reasonably disclosed in Fig 2). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the total turning angle as disclosed by Hunt to follow a distribution as taught by Zimmer for the purpose of improving thrust output and reducing sound radiation of the fan (Col 1 Lns 38-33). 





Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6315521 to Hunt in view of US 10907648 to Vogiatzis 
(a) Regarding claim 13: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt does not disclose wherein each of the plurality of blades has a dimple along the suction side at a mid-chord location, where chord is measured between the leading edge and the trailing edge.  
(iii) Vogiatzis is also in the field of fan blades (see abstract) and teaches: 
a fan blade (rotor blade structure 40) comprising a pressure side (54) and a suction side (56), 
wherein the suction side has a dimple (thinned blade region 82, Fig 4) along the suction side at a mid-chord location (Fig 4), where the chord is measure between a leading edge and a trailing edge (leading edge 58, trailing edge 60, Fig 4). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction side of each blade as disclosed by hunt to comprise a dimple as taught by Vogiatzis for the purpose of reducing weight of the fan blades while also providing robustness for encountering foreign objects (Col 1 Lns 40-44). 
(b) Regarding claims 14-16: 
(i) Hunt discloses the axial flow fan of claim 1. 
(ii) Hunt further discloses wherein chord is measured between the leading edge and the trailing edge (chord length C).  
(iii) Hunt does not disclose: 
wherein each of the plurality of blades has a bulge formed by a local thickness increase at a mid-chord location that decreases from 0% to a location at 40% to 50% of the blade length; 
wherein the local thickness increase at the mid- chord location that forms the bulge is at least twice a thickness of either or both of the leading edge and the trailing edge at 0% of the blade length; nor 
wherein the local thickness increase at the mid-chord location decreases according to a hyperbolic curve.  
(iv) Vogiatzis is also in the field of fan blades (see abstract) and teaches: 
a blade (GTE airfoil structure 40 or fan blade structure 200) comprising a local thickness increase (TSS-MAX1, Fig 4; TSS-MAXF1, Fig 9) at a mid-chord location (regions 80 and part of region 82, Fig 4; region F of blade portion C, Fig 9) that decreases from 0% to a location at 40% of the blade length (reasonably disclosed in Fig 4; blade portion C extends from 0% to 40% of blade span, Col 17 Lns 8-10);  
wherein the local thickness increase at the mid-chord location that forms the bulge is at least twice a thickness of either or both of the leading and the trailing edge at 0% of the blade length (Fig 13 with the thickness of leading and trailing edges being at 0% and 100% chord line locations, respectively); and 
wherein the local thickness increase at the mid-chord location decreases according to a hyperbolic curve (reasonably disclosed in Fig 4, the curvature from the root to thinner thickness section increasing then decreasing nonlinearly; suggested in Fig 10 wherein max thickness does not seem to change in a linear fashion along line 252 nor at the same chordwise location as section F in a spanwise direction; in at least some locations, decreases in a chordwise direction according to hyperbolic curve as shown in Fig 13). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each blade as disclosed by hunt to comprise a bulge decreasing in thickness as taught by Vogiatzis for the purpose of reducing weight of the fan blades while also providing robustness for encountering foreign objects (Col 1 Lns 40-44). 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6315521 to Hunt in view of US 6382915 to Aschermann in further view of GB 632112 to Stewart.
(a) Regarding claim 18: 
(i) Hunt discloses an axial flow fan (see abstract) comprising: 
a hub (12) defining an axis of rotation (22); and 
exactly five (Fig 1) blades (14) integrally and monolithically formed with at least a portion of the hub (Fig 2), 
each of the five blades comprising: 
a leading edge (24); a trailing edge (26) opposite the leading edge (Fig 1); a pressure side (concave downstream side of blade 14, Figs 2-3) extending between the leading edge and the trailing edge (Figs 2-3); a suction side (convex upstream side of blade 14, Figs 2-3) opposite the pressure side (Figs 2-3); a tip (20); a root (18) opposite the tip along a blade length (Fig 1); and 
wherein a solidity of the axial flow fan, measured as a percentage of an annular flow area between an outer diameter of the hub and an outer diameter of the tips of the five blades projected onto a plane perpendicular to the axis of rotation that is occupied by the five blades, is less than 25% (embodiment of Table I using minimum stagger angles ζ, shown as ξ in Figure 3, and minimum values of solidity σ, C/S, calculated as having solidity as claimed of around 21.5%; see explanation of calculation of solidity as described in rejection of claim 1 above).  
(ii) Hunt does not disclose each of the five blades being free-tipped, as the blades (14) extend “to annular band 16” (Col 3 Lns 21-22). However, Hunt discloses no criticality of having annular band (16) being connected to tip (20) of blades (14) nor does Hunt make any teaching away from having the tips being free-tipped. Further, the Applicant has not disclosed any criticality nor any unexpected results of having the tips being free-tipped. 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tips as disclosed by Hunt to be free-tipped as claimed as an obvious matter of design choice arriving at a configuration well known in the art as evidenced by Aschermann (Fig 1). 
(iv) Aschermann is also in the field of axial fans (see title) and teaches: 
an axial fan (1) comprising a plurality of blades (2), 
wherein each blade comprises a hub ramp (air-guide elements 5/5’ and/or hub ramps 9/9’, Figs 2-4) on a pressure side (concave side of blades 2; Fig 4).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as taught by Hunt to further comprise the hub ramp as taught by Aschermann for the purpose of deflecting flow from a front side to a rear side of the blades and stabilizing flow (see abstract).  
(vi) Hunt does not disclose wherein a maximum total turning angle along the blade length of each of the five blades is greater than or equal to 80 degrees.
(vii) Hunt further discloses wherein parameters of a blade such as a camber angle, i.e. a turning angle, may be varied for different fan and blade configurations, for example the embodiments of Tables II and IV which have different camber angles θ for a given nondimensional radial location. 
(viii) Stewart teaches that a ratio of chord length to a coefficient of lift at a given radius should be maximized with said ratio being larger near a root of a blade than at the tip and being larger than (Page 2, Col 2, Lns 75-109) which is achieved by designing the blade with an increased camber angle (Page 3, Col 1, Lns 30-33); Stewart further teaches that the maximum camber angle, i.e. maximum turning angle, should be more than 60 degrees (Page 3, Col 1, Lns 38-39). The above teachings of Stewart thereby establish camber angle, i.e. turning angle, as a result effective variable. The Applicant has disclosed neither criticality nor unexpected results of having the maximum turning angle be greater than 80 degrees and routine optimization of a result effective variable requires only ordinary skill in the art.  
(ix) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camber angle as disclosed by Hunt to be within the claimed ranges through routine optimization of a result effective variable. 
(b) Regarding claim 19: 
(i) The proposed combination teaches the axial flow fan of claim 18. 
(ii) Hunt further discloses a solidity of approximately 22.7% (embodiment of Table I discloses minimum solidity of approximately 21.5% and a maximum solidity of approximately 25.3% which would include claimed value of 22.7%; see rejection of claim 1 for method used to calculate these values). 
(iii) As described in the rejection of claim 18 above, the turning angle was taught by Stewart as being a result effective variable. The Applicant has disclosed neither criticality nor unexpected results of having the maximum turning angle be approximately 89.2 degrees and routine optimization of a result effective variable requires only ordinary skill in the art. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum turning angle disclosed by Hunt to be approximately 89.2 degrees through routine optimization of a result effective variable. 
(c) Regarding claim 20: 
(i) The proposed combination teaches the axial flow fan of claim 18. 
(ii) Hunt further discloses wherein each of the five blades has a pocket shape defined by a radially inner section having dihedral curvature that is concave at the pressure side and a radially outward section that is essentially straight in the dihedral direction at the trailing edge and at the leading edge (reasonably disclosed in Fig 2 with dashed line representing trailing edge of the blades and H being its dihedral distance from a downstream plane; see also table I values for dH/dR at radial locations 0.80 and 0.85 which are the same i.e. linear).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6969232 to Zess teaches a local bulge extending from a root to a spanwise location (hmax, Fig 4) having a thickness increase (dmax, Fig 5). US 9017030 to Beeck teaches a local bulge having an increased thickness (H, Fig 8) extending from a root to approximately 40% of a blade span (reasonably shown in Fig 8 in view of Fig 5) whose thickness decreases according to a hyperbolic curve (reasonably disclosed in Fig 8). US 5273400 to Amr which teaches a camber angle (θ) as a result effective variable (e.g. Col 5 Lns 44-51). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         


/WOODY A LEE JR/               Supervisory Patent Examiner, Art Unit 3745